PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Natural Fiber Welding, Inc.
Application No. 15/665,265
Filed: 31 Jul 2017
For Methods, processes, and apparatuses for producing dyed and welded substrates
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.78(c) filed on June 30, 2022 to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a provisional application.   

The petition pursuant to 37 C.F.R. § 1.78(c) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Receipt of the petition fee and the required statement of unintentional delay is acknowledged.

Requirement (2) of 37 C.F.R. § 1.78(c) has been satisfied.  The petition does not satisfy items (1) and (3) of 37 C.F.R. 
§ 1.78(c).

Regarding the first requirement, pursuant to 37 C.F.R. 
§ 1.78(d)(2), the required reference must be included in an Application Data Sheet (ADS).  Consequently, Petitioner has submitted a corrected/updated ADS with this petition to present the required reference.  However, it cannot be entered.

Applicant seeks to make four changes.  The deletions found on page five, lines seven and nine are acceptable.  The addition at page five, line three and the deletion at page five, line eight are not, since each is noncompliant with 37 C.F.R. § 1.76(c)(2).  Specifically, each contains strike-through to indicate the removal of material from Office records that is not part of Office records.

Specifically, this application does not contain a benefit claim to application number “6244646.”  See the updated filing receipt mailed on August 29, 2017, which sets forth, in pertinent part:

	
    PNG
    media_image2.png
    250
    437
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    38
    253
    media_image3.png
    Greyscale


Still further, the corrected/updated ADS fails to comply with 37 C.F.R. § 1.76(b)(5), which requires the patent number of each application for which benefit is claimed.  See the first two benefit claims on page four of the corrected/updated ADS, where these two patents have been incorrectly listed as pending applications.

If the benefit claim is desired, Petitioner should submit a corrected/updated ADS where the material to be added has been underlined, and the material to be removed from Office records has been either stricken-though or placed within brackets.  It is noted that MPEP 601.05(a)(II) sets forth, in pertinent part:

Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt (emphasis added).

All changes should be based off the most recent filing receipt, which is the aforementioned updated filing receipt mailed on August 29, 2017.

See also Comment 53 in Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 Fed. Reg. 48776, 48807 (August 14, 2012),1 which sets forth, in toto:

Comment 53: One comment questioned whether a supplemental application data sheet that is the first filed application data sheet must be underlined in its entirety or whether only the information that is different from the information that the Office currently has in its records must be underlined.  One comment recommended that § 1.76 be simplified as it is extensive and burdensome. The comment stated that it is not easy to prepare a supplemental application data sheet since the Office does not provide a supplemental application data sheet form.

Response: In response to the comments, the Office is discarding the notion of the “supplemental” application data sheet. The first filed application data sheet would not need to contain any markings unless
information is being updated or corrected. Additionally, an application data sheet included with an initial submission under 35 U.S.C. 371 would not need to contain any markings. An application data sheet that is updating or correcting information must identify the information that is being changed with underlining for insertions, and strike-through or brackets for text removed.

Emphases added.

Regarding requirement (3) of 37 C.F.R. § 1.78(c), while the required statement of unintentional delay in the petition has been included, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due.  Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

With this petition, no explanation of the extended period of delay has been provided.

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.78(c).” 

A duplicate petition fee is not required.  

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,2 hand-delivery,3 or facsimile.4  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions






    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Federal Register notice is viewable here: https://www.gpo.gov/fdsys/pkg/FR-2012-08-14/pdf/2012-17907.pdf 
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.